Citation Nr: 1207690	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  07-09 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than August 9, 1999, for the grant of service connection for bilateral hearing loss, to include whether there was clear and unmistakable error (CUE) in an August 30, 1963, rating decision that denied service connection for bilateral hearing loss.  


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in June 2009 at which time the claim was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

In April 2010, the Board found that, based on May 2009 correspondence, the Veteran indicated that he wished to withdraw all appeals pending before the Board at that time, which including the left knee and right wrist.  Based on this finding, the appeal concerning the issue of entitlement to a rating in excess of 10 percent for degenerative joint disease and the appeal concerning the issue of entitlement to a compensable rating for minimal hypertrophic changes, right carpal bone wrist, were dismissed.  This finding by the Board was not disputed by the parties of the joint motion (cited below) and, therefore, these issues are not before the Board at this time.   

In April 2010, the Board denied the following claims:  (1) a rating in excess of 40 percent for bilateral hearing; (2) an effective date earlier than March 25, 2008, for the assignment of a 40 percent rating for bilateral hearing loss; and (3) an effective date earlier than August 9, 1999, for the grant of service connection for bilateral hearing loss, to include whether there was CUE in an August 30, 1963, rating decision that denied service connection for bilateral hearing.  The Veteran appealed these issues to the United States Court of Appeals for Veterans Claims (Court).    

In a September 2011 joint motion, the parties representing both the VA and the Veteran clearly stated that the Veteran did not dispute the Board's denial of the following claims:  (1) A rating in excess of 40 percent for bilateral hearing; and (2) an effective date earlier than March 25, 2008, for the assignment of a 40 percent rating for bilateral hearing loss.  It is important for the Veteran to understand that this action effectively affirmed the Board's decision on these issues.  Therefore, these two issues are not before the Board, RO, or VA at this time. 

The sole issue returned to the Board was the third issue: entitlement to an effective date earlier than August 9, 1999, for the grant of service connection for bilateral hearing loss, to include whether there was CUE in an August 30, 1963, rating decision that denied service connection for bilateral hearing loss.  

It is important for the Veteran to understand that based on the Court's actions this is the sole issue the Board has jurisdiction over at this time.

The Board has considered if there are any other claims before the Board at this time in light of the Court decision in Manlincon v. West, 12 Vet. App. 238 (1999).  The Board previously remanded other such issues to the RO based on this Court decision in June 2009 (these claims were fully address by the RO).  In this regard, the Board notes that a July 2010 rating action granted individual unemployability in July 2010.  The Board has carefully considered the issue of whether any of the Veteran's many pieces of mail to VA could be considered a valid notice of disagreement (NOD) to the July 2010 rating action, particularly the effective date of the award.  The Board simply finds no such NOD to this new rating action.  In this regard, while the Board notes the Veteran's references to conspiracy, fraud, tampering of evidence, and destruction of evidence (in this regard, the Board must note that this is a three box multi-volume case with extensive evidence and no indication of missing evidence), there is simply never a communication from the Veteran indicating a specific disagreement with the July 2010 rating action or, more importantly, the effective date of the award.   

In April 2010, the Board noted that the issue of whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder had been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In it not clear if the RO has had the opportunity to review this new claim as the case was before the Court.  It is again referred to the AOJ for appropriate action.  

In this regard, it appears, based on the Veteran's many pieces of mail to the VA, that he may be raising additional claims, but this is not clear.  As the Court has stated:

Advancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court.  Such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation.

Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd 972 F.2d 331 (Fed. Cir. 1992).  

In November 2011, the Veteran requested a hearing at the VA Regional Office before a Decision Review Officer (DRO) to address these new claims (the Veteran has not requested a hearing before the Board, therefore, as a DRO does not have jurisdiction over an issue before the Board, the undersigned can proceed on the sole issue now before the Board at this time as requested by the Veteran himself).  This finding is fully supported by a review of the Veteran's statements in which he repeated asks the Board to issue a new decision "immediately".

In this regard, the Board believes this hearing would be an excellent opportunity for the DRO and Veteran to clearly list the new claims, if any, he may wish to raise (or re-raise) and for the DRO to fully explain the current status of his case in order to provide some final resolution to the Veteran regarding his case before the VA adjudication system.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Finally, the Board notes that it has reviewed the Veteran's letters over many years, particularly the letter dated February 14th, 2012, January 27, 2012, January 17th, 2012, and December 27, 2011.  However, it is important for the Veteran to understand that the Board cannot overturn an order from the Veterans Court.  The Board must proceed based on the Veterans Court decision in this case. 


FINDINGS OF FACT

1.  After being provided timely notification of an August 1963 rating decision, which denied service connection for bilateral hearing loss, the Veteran did not perfect an appeal of this decision.

2.  The August 1963 rating decision that denied entitlement to service connection for bilateral hearing loss was supported by the evidence of record; and it is not shown that the applicable statutory and regulatory provisions existing at that time were incorrectly applied, such that they involved undebatable error that would have led to a materially different outcome.


CONCLUSIONS OF LAW

1. The rating decision of August 1963 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  The August 1963 rating decision that denied entitlement to service connection for bilateral hearing loss did not contain CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted by the Board in April 2010, while the Veteran has repeatedly stated that he has not submitted a CUE claim regarding the August 1963 rating decision, all of his arguments suggest to the contrary.  Furthermore, when a rating decision is final, as in this case, only a request for a revision premised on CUE can result in the assignment of an earlier effective date.  

A freestanding claim for an earlier effective date, once the appeal becomes final, attempts to vitiate the rule of finality.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  As such, the Board will determine whether there is CUE in the August 1963 rating decision which denied entitlement to service connection for bilateral hearing loss.  VA rating decisions which are not timely appealed are considered final and binding in the absence of a showing of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R.  §§ 3.104, 3.105.

In order for CUE to exist, (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

There are two requirements to establish a CUE claim: 1) the alleged error must have been outcome determinative; and 2) the error must have been based upon the evidence of record at the time of the original decision.  See Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002) (citations omitted).

CUE is the kind of legal or factual error that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  To reasonably raise CUE, there must be some degree of specificity as to what the alleged error is, and unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40 (1993).

The Veteran alleges that the RO should have given more weight to the May 1963 statement from Dr. M.R. which linked his bilateral hearing loss to service.  Turning to the proffered arguments, the Board notes that they essentially consist of a disagreement with the way VA interpreted the evidence of record, not a finding that the rating action was unmistakably wrong, simply that the RO in 1963 should have given more probative value to the positive evidence that supported the Veteran's claim rather than the negative evidence in this case.

While Dr. M.R. opined that the Veteran's hearing loss was related to service, it appears that the Veteran's clinical history was obtained from the Veteran himself, rather than based on a review of the medical records.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (medical opinion premised on unsubstantiated account is of no probative value and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to accept doctor's opinion based exclusively on claimant's recitations).  

Beyond the above, it is important for the Veteran to understand that simply because there is evidence in support of claim that exists at the time of the rating action does not make a rating action "clearly" and "unmistakably" wrong.  The separation examination in February 1954, which revealed normal ears and a 15/15 whispered voice test, indicating normal hearing at separation, provides a basis to find that it cannot be said that the August 1963 was clearly and unmistakably wrong.  There is  a reasonable and rational basis for the RO's finding in 1963 that the Veteran did not have hearing loss due to service.  While this decision was later revised by the RO many years later, it does not provide a basis to find clear and unmistakable error in 1963. 

The Board has carefully reviewed the record and has been unable to find references to incorrect facts, or incorrect applications of the statutory and regulatory provisions that were in effect at the time of the decision in question.  

The Board has reviewed the joint motion (JMR) carefully.  The JMR found that in respect to the claim that the August 1963 rating decision contained CUE, the Board found that Veteran alleged that the RO should have given more weight to the May 1963 statement from Dr. M.R. that linked his bilateral hearing loss to service.  See Grover v. West, 12 Vet. App. 109, 112 (1999) (to establish CUE in a final RO or Board decision, a claimant must show that [1] either the facts known at the time were not before the adjudicator or that the law then in effect was incorrectly applied, and [2] had the error not been made the outcome would have been manifestly different.) 

The JMR noted that the Board in April 2010 reiterated the RO's April 2000 decision that the August 1963 rating decision attached more weight to the service treatment records because that was what was used to determine service connection at that time.  The JMR also noted that the Board in April 2010 found that the May 1963 statement from Dr. M.R. carried little weight at the time of the rating decision since Veteran's service treatment records did not include diagnoses or treatment for hearing loss. 

The JMR also stated that the Board (in April 2010) found that it was not until the Court was established in November 1988 that the RO had to re-evaluate how evidence was weighed.  

The JMR stated that the fundamental problem with the Board's assessment in April 2010 is that it rendered a generalized and inaccurate depiction of the laws then in effect in August 1963 as it indicated that the laws extant in August 1963 required that greater probative value be placed on the service treatment records and less probative weight was warranted for a physician's opinion as it was not until November 1988, pursuant to the establishment of the Court, that the manner in which the RO evaluated and weighed evidence altered.  Contrary to this assertion, the regulations concerning the establishment of service connection which existed in August 1963 did not vary significantly from those in effect today.  Indeed, under 38 C.F.R. § 3.78 (1963), service connection may have been granted for a disease properly diagnosed after service when all of the evidence, including lay evidence and all evidence pertinent to the circumstances of service, established that the disease was incurred during service. 38 C.F.R. § 3.78 (1963).  Specifically, 38 C.F.R. § 3.78 stated:  Service connection on a factual basis under Public No. 2, 73rd Congress, Sections 3.80 through 3.301 are not to be interpreted to the exclusion of the permanent policy of the Veteran's Administration that service-connection may be granted for any disease properly diagnosed after discharge from war or peacetime service when all the evidence, including lay evidence and all evidence pertinent to the circumstances of service, establishes under the usual rules, including resolution of reasonable doubt in the claimant's favor that the disease was incurred in service.  Id. (emphasis added).

The JMR found that the current law is essentially similar, to wit: Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).  Moreover, in respect to the probative value of a physician's statement as well as lay evidence of record, 38 C.F.R. § 3.31 (1963) provided:  Full credence shall be given to the evidence submitted in proper form in support of claims for disability compensation, unless there is sound basis for doubt as the conditions set forth in the physician's or layman's statement, by reason of other conflicting evidence or otherwise.  Id.  Additionally, under 38 C.F.R.  § 3.303(a) (1963), the principles that related to service connection required that "[D]eterminations as to service connection will be based on review of the entire evidence of record, with due consideration to the policy of the Veteran's Administration to administer the law under a broad and liberal interpretation consistent with the facts in each individual case." Id.   

The JMR found that the above regulations, extant at the time of the August 1963 rating decision, contradict the Board's finding in April 2010 that service treatment records carried greater probative value than a physician's statement and that the change in the evaluation of this evidence did not occur until the Court was established in November 1988.  These regulations indicated that service connection "could" be granted when all of the evidence to include physician's statements and lay evidence established that a disease diagnosed after discharge was incurred in service, which is not disputed by the undersigned in this case. 

Insofar as the Board failed to address the applicable regulations extant in August 1963, specifically, 38 C.F.R. §§ 3.31, 3.78, 3.303(a) (1963), the JMR found that the Board in April 2010 provided an inadequate statement of reasons or bases as to whether the regulations were correctly applied.

Additionally, in light of the evidence before the August 1963 RO, to include the Veteran's lay statements of noise exposure in service, and Dr. M.R.'s medical opinion that based on Veteran's history and the clinical findings on examination, "there is no doubt, in my opinion, that his condition is the result of trauma incurred in service, as a result of exposure to loud noises while instructing gunnery,", the Board's failure in April 2010 to consider whether 38 C.F.R. § 3.78 (1963) (now C.F.R. § 3.303(d)), § 3.31 (1963), and § 3.303(a) (1963) were incorrectly applied such that they involved undebatable error that would have led to a materially different outcome, and, therefore, requires remand under Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (failure to address a specific regulatory provision is not harmless error where it is shown that the outcome would have been "manifestly different.) 

The Board has fully considered the JMR, the mistake that has been corrected, and the pertinent regulations cited and considered.  However, even in light of  38 C.F.R.  § 3.78 (1963) (now C.F.R. § 3.303(d)), § 3.31 (1963), and § 3.303(a) (1963), the Board cannot find that the RO rating action of August 1963, even in light of the positive medical opinion and the lay statements of the Veteran at that time, was clearly and undebatably wrong.  The service medical records provide a coherent basis for the RO to conclude in 1963 that the Veteran did not have a hearing problem based on his military service from  February 1951 to February 1954, notwithstanding the positive evidence in support of the Veteran's claim.  While the undersigned may have ruled differently in 1963, this does not provide a basis to find CUE in decision issued nearly one-half-century ago.  

Simply stated, at its core, this is and has always been a disagreement with how the facts were weighed in 1963, the positive evidence in support of the claim (the medical opinion and the lay statements of the Veteran) verses the negative evidence in this case (the service records, which indicate normal hearing when he left the service and no indication of hearing problems during service).  This is not enough to substantiate a CUE claim.  Damrel v. Brown, 6 Vet. App. 242, 246 (1994).

In conclusion, the Board finds that the Veteran has failed to demonstrate that there was an error of fact or law which, had it not been made, would have manifestly changed the outcome when it was made.  The RO's decision was supportable based on the evidence of record at the time and no reversible error has been demonstrated.  In view of this, the Board concludes that there was no CUE in the challenged August 1963 decision.

Notice and Assistance

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Given the parameters of the law surrounding CUE claims, the Board notes that the duties to notify and assist imposed by the VCAA are not applicable where CUE is claimed, either in Board decisions (see Livesay v. Principi, 15 Vet. App. 165 (2001)), or in RO decisions (see Parker v. Principi, 15 Vet. App. 407 (2002)).  As noted in Livesay, clear and unmistakable error claims are not conventional appeals, but, rather, are requests for revision of previous decisions.  A claim based on clear and unmistakable error is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging clear and unmistakable error is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-179.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id.  
 
The Board finds that, because the veteran has been notified of the laws and regulations governing CUE claims and reasons for the denial of the claim, and all relevant evidence has been associated with the record, any pre-VCAA duties to notify and assist have been met.  Hence, the claim is ready to be considered on the merits.

It is important to note that the Board has reviewed the JMR in detail.  If the parties of the JMR disputed the Board's finding on some other issue that they have not addressed, the prior JMR would have been the moment to make this point clear, rather than at a later date (after this decision).  Decisions from the Court have repeatedly cautioned the parties of JMRs that they should not provide one basis to vacate and remand a decision from the Board, and then (once the actions requested have been undertaken, as in this case) find another reason to vacate and remand a decision from the Board based on the same facts that were before them when the case was first before the Court.  See Massie v. Shinseki, No. 09-3397 (U.S. Vet. App. Dec. 19, 2011) (in which the Court stated that it is troubled that the current system "provides very little incentive for an attorney practicing before VA to present all available arguments to the agency in one comprehensive appeal to the Board where veterans' claims can be resolved in a timely matter").  This is particularly true in this case because in a CUE claim the evidence must have existed at the time the claim was adjudicated (1963).

ORDER

An effective date earlier than August 9, 1999, for the grant of service connection for bilateral hearing loss, to include whether there was CUE in an August 30, 1963, rating decision that denied service connection for bilateral hearing loss is denied.   


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


